UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly period ended March 31, 2014 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-13888 CHEMUNG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) New York 16-1237038 (State or other jurisdiction of incorporation or organization) I.R.S. Employer Identification No. One Chemung Canal Plaza, P.O. Box 1522, Elmira, NY (Address of principal executive offices) (Zip Code) (607) 737-3711 or (800) 836-3711 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES:XNO: Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES:XNO: Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Non-accelerated filer [] Accelerated filer [X] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES:NO:X The number of shares of the registrant's common stock, $.01 par value, outstanding on May 8, 2014 was 4,615,372. CHEMUNG FINANCIAL CORPORATION AND SUBSIDIARIES INDEX PAGES Glossary of Terms and Abbreviations 3 PART I. FINANCIAL INFORMATION Item 1: Financial Statements – Unaudited Consolidated Balance Sheets 4 Consolidated Statements of Income 5 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Shareholders’ Equity 7 Consolidated Statements of Cash Flows 8 Notes to Unaudited Consolidated Financial Statements 9 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3: Quantitative and Qualitative Disclosures About Market Risk 42 Item 4: Controls and Procedures 43 PART II. OTHER INFORMATION 44 Item 1: Legal Proceedings 44 Item 1A: Risk Factors 44 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3: Defaults Upon Senior Securities 44 Item 4: Mine Safety Disclosures 44 Item 5: Other Information 44 Item 6: Exhibits 45 SIGNATURES 46 EXHIBIT INDEX 2 GLOSSARY OF TERMS AND ABBREVIATIONS To assist the reader the Corporation has provided the following list of commonly used acronyms and abbreviations included in the Notes to the Unaudited Consolidated Financial Statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations. BANK Chemung Canal Trust Company CDO Collateralized Debt Obligation CORPORATION Chemung Financial Corporation FASB Financial Accounting Standards Board FDIC Federal Deposit Insurance Corporation FHLBNY Federal Home Loan Bank New York FRBNY Federal Reserve Bank of New York FREDDIE MAC Federal Home Loan Mortgage Corporation GAAP U.S. generally accepted accounting principles OTTI Other-than-temporary impairment PCI Purchased credit impaired SEC Securities and Exchange Commission 3 PART I. FINANCIAL INFORMATION Item 1: Financial Statements-Unaudited CHEMUNG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET UNAUDITED (dollars in thousands, except per share data) March 31, 2014 December 31, 2013 ASSETS Cash and due from financial institutions $ $ Interest-bearing deposits in other financial institutions Total cash and cash equivalents Trading assets, at fair value Securities available for sale, at estimated fair value Securities held to maturity, estimated fair value at March 31, 2014 $6,532 and $6,930 at December 31,2013 Federal Home Loan Bank and FederalReserve Bank Stock, at cost Loans, net of deferred origination fees and costs, and unearned income Allowances for loan losses ) ) Loans, net Loans held for sale 75 Premises and equipment, net Goodwill Other intangible assets, net Bank owned life insurance Accrued interest and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Non-interest-bearing $ $ Interest-bearing Total deposits Securities sold under agreements to repurchase Federal Home Loan Bank term advances Dividends payable Accrued interest payable and other liabilities Total liabilities Shareholders' equity: Common stock, $.01 par value per share, 10,000,000 shares authorized; 5,310,076 issued at March 31, 2014 and December 31, 2013 53 53 Additional-paid-in-capital Retained earnings Treasury stock, at cost (694,704 shares at March 31, 2014; 707,674 shares at December 31, 2013) ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 4 CHEMUNG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED (dollars in thousands, except per share and per share data) MARCH 31, Interest and dividend income: Loans, including fees $ $ Taxable securities Tax exempt securities Interest-bearing deposits 19 8 Total interest and dividend income Interest Expense Deposits Securities sold under agreements to repurchase Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other operating income: Wealth management group fee income Service charges on deposit accounts Net gain on sales of loans held for sale 41 Net losses on sales of other real estate owned ) - Income from bank owned life insurance 19 21 Other Total other operating income Other operating expense: Salaries and wages Pension and other employee benefits Net occupancy expenses Furniture and equipment expenses Data processing expense Professional services Amortization of intangible assets Marketing and advertising expenses Other real estate owned expenses 87 36 FDIC insurance Loan expense Merger and acquisition related expenses 86 - Other Total operating expenses Income before income tax expense Income tax expense Net Income $ $ Weighted average shares outstanding Basic and diluted earnings per share $ $ See accompanying notes to unaudited consolidated financial statements. 5 CHEMUNG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended March 31, (dollars in thousands) Net income $ $ Other comprehensive income: Unrealized holding gains (losses) on securities available for sale ) Reclassification adjustment gains realized in net income - - Net unrealized gains (losses) ) Tax effect ) Net of tax amount ) Change in funded status of defined benefit pension plan and other benefit plans: Net gain (loss) arising during the period - - Reclassification adjustment for amortization of prior service costs ) ) Reclassification adjustment for amortization of net actuarial loss Total before tax effect Tax effect 55 Net of tax amount 88 Total other comprehensive income Comprehensive income $ $ See accompanying notes to unaudited consolidated financial statements. 6 CHEMUNG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (UNAUDITED) (dollars in thousands except share data) Common Stock Additional Paid-in Capital Retained Earnings Treasury Stock Accumulated Other Comprehensive Income (Loss) Total Balances at December 31, 2012 $ 53 $ $ $ ) $ ) $ Net income - Other comprehensive income - Restricted stock awards - 60 - - - 60 Restricted stock units for directors' deferred compensation plan - 25 - - - 25 Cash dividends declared ($.26 per share) - - ) - - ) Distribution of 7,969 shares of treasury stock for directors' compensation - 14 - - Distribution of 4,116 shares of treasury stock for employee compensation - 7 - - Purchase of 3,094 shares of treasury stock - - - ) - ) Sale of 2,369 shares of treasury stock - 10 - 60 - 70 Balances at March 31, 2013 $ 53 $ $ $ ) $ ) $ Balances at December 31, 2013 $ 53 $ $ $ ) $ $ Net income - Other comprehensive income - Restricted stock awards - 36 - - - 36 Restricted stock units for directors' deferred compensation plan - 23 - - - 23 Distribution of 990 shares of treasury stock granted for employee restricted stock awards, net - ) - 26 - Cash dividends declared ($.26 per share) - - ) - - ) Distribution of 8,385 shares of treasury stock for directors' compensation - 59 - - Distribution of 3,595 shares of treasury stock for employee compensation - 25 - 92 - Balances at March 31, 2014 $ 53 $ $ $ ) $ $ See accompanying notes to unaudited consolidated financial statements. 7 CHEMUNG FINANCIAL CORPORATION AND SUBSIDIARIESCONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (dollars in thousands) THREE MONTHS ENDED MARCH 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of intangible assets Provision for loan losses Depreciation and amortization of fixed assets Amortization of premiums on securities, net Gains on sales of loans held for sale, net ) ) Proceeds from sales of loans held for sale Loans originated and held for sale ) ) Net gains on trading assets ) ) Purchase of trading assets ) ) Net losses on sales of other real estate owned 30 - Decrease (increase) in other assets ) Decrease in prepaid FDIC assessment - Decrease in accrued interest payable ) ) Expense related to restricted stock units for directors' deferred compensation plan 23 25 Expense related to employee stock compensation Expense related to employee stock awards 36 60 Decrease in other liabilities ) ) Income from bank owned life insurance ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sales and calls of securities available for sale Proceeds from maturities and principal collected on securities available for sale Proceeds from maturities and principal collected on securities held to maturity Purchases of securities available for sale ) ) Purchases of securities held to maturity ) ) Purchase of Federal Home Loan Bank and Federal Reserve Bank stock - ) Redemption of Federal Home Loan Bank and Federal Reserve Bank stock - Purchases of premises and equipment ) ) Proceeds from sales of other real estate owned - Net increase in loans ) ) Net cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in demand deposits, interest-bearing demand accounts, savings accounts, and insured money market accounts Net decrease in time deposits ) ) Net decrease in securities sold under agreements to repurchase ) ) Repayments of Federal Home Loan Bank long term advances ) ) Purchase of treasury stock - ) Sale of treasury stock - 70 Cash dividends paid ) - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for: Interest $ $ Income taxes $ 68 $ Supplemental disclosure of non-cash activity: Dividends declared, not yet paid $ $ See accompanying notes to unaudited consolidated financial statements. 8 CHEMUNG FINANCIAL CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Chemung Financial Corporation (the “Corporation”), through its wholly owned subsidiaries, Chemung Canal Trust Company (the “Bank”) and CFS Group, Inc., provides a wide range of banking, financing, fiduciary and other financial services to its clients.The Corporation and the Bank are subject to the regulations of certain federal and state agencies and undergo periodic examinations by those regulatory authorities. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in conformity with GAAP and include the accounts of the Corporation and its subsidiaries.All significant intercompany balances and transactions are eliminated in consolidation.Amounts in the prior periods' consolidated financial statements are reclassified whenever necessary to conform with the current period's presentation. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements and disclosures provided, and actual results could differ.The allowance for loan losses, fair value of financial instruments, other-than-temporary impairment of investment securities and goodwill and other intangibles are particularly subject to change. Subsequent Events The Corporation has evaluated events and transactions through the time the unaudited consolidated financial statements were issued.Financial statements are considered issued when they are widely distributed to all shareholders and other financial statement users, or filed with the SEC.In conjunction with applicable accounting standards, all material subsequent events have been either recognized in the unaudited consolidated financial statements or disclosed in the notes to the unaudited consolidated financial statements. Recent Accounting Pronouncements In January, 2014 the FASB issued ASU-2014-04, an amendment to Receivables-Troubled Debt Restructurings by Creditors (Subtopic 310-40), Reclassification of Residential Real Estate and Collateralized Consumer Mortgage Loans upon Foreclosure.The objective of this ASU is to improve reporting by clarifying when a creditor should be considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan such that the loan receivable is derecognized and the real estate property recognized. The amendments in this ASU are effective for public business entities for annual periods, and interim periods within those annual periods, beginning after December 15, 2014.The Corporation will adopt all provisions of this ASU as of January 1, 2015.We are currently evaluating the potential impact on our consolidated financial statements. NOTE 2EARNING PER COMMON SHARE Basic earnings per share is net income divided by the weighted average number of common shares outstanding during the period.Issuable shares, including those related to directors’ restricted stock units and directors’ stock compensation, are considered outstanding and are included in the computation of basic earnings per share.All outstanding unvested share based payment awards that contain rights to nonforfeitable dividends are considered participating securities for this calculation.Restricted stock awards are grants of participating securities and are considered outstanding at grant date.Earnings per share information is adjusted to present comparative results for stock splits and stock dividends that occur.Earnings per share were computed by dividing net income by 4,677,178 and 4,655,862weighted average shares outstanding for the three-month periods ended March 31, 2014 and 2013, respectively.There were no dilutive common stock equivalents during the three-month periods ended March 31, 2014 or 2013. 9 NOTE 3SECURITIES Amortized cost and estimated fair value of securities available for sale are as follows (dollars in thousands): March 31, 2014 Amortized Cost Unrealized Gains Unrealized Losses Estimated Fair Value Obligations of U.S. Government and U.S. Government sponsored enterprises $ Mortgage-backed securities, residential Collateralized mortgage obligations 12 - Obligations of states and political subdivisions 35 Corporate bonds and notes 63 6 SBA loan pools 15 3 Trust Preferred securities - Corporate stocks 2 Total $ December 31, 2013 Amortized Cost Unrealized Gains Unrealized Losses Estimated Fair Value Obligations of U.S. Government and U.S. Government sponsored enterprises $ Mortgage-backed securities, residential Collateralized mortgage obligations 14 - Obligations of states and political subdivisions 22 Corporate bonds and notes 76 9 SBA loan pools 17 - Trust preferred securities - Corporate stocks 2 Total $ Amortized cost and estimated fair value of securities held to maturity are as follows (dollars in thousands): March 31, 2014 Amortized Cost Unrealized Gains Unrealized Losses Estimated Fair Value Obligations of states and political subdivisions $ $ $ - $ Time deposits with other financial institutions 14 - Total $ $ $ - $ December 31, 2013 Amortized Cost Unrealized Gains Unrealized Losses Estimated Fair Value Obligations of states and political subdivisions $ $ $ - $ Time deposits with other financial institutions 16 - Total $ $ $ - $ 10 The amortized cost and estimated fair value of debt securities are shown below by expected maturity.Expected maturities may differ from contractual maturities if borrowers have the right to call or prepay obligations with or without call or prepayment penalties.Securities not due at a single maturity date are shown separately (dollars in thousands): March 31, 2014 Available for Sale Held to Maturity Amortized Fair Amortized Fair Cost Value Cost Value Within One Year $ After One, But Within Five Years After Five, But Within Ten Years After Ten Years - Mortgage-backed securities, residential - - Collateralized mortgage obligations - - SBA loan pools - - Total $ There were no proceeds from sales and calls of securities resulting in gains or losses at March 31, 2014 and 2013. The following tables summarize the investment securities available for sale with unrealized losses at March 31, 2014 and December 31, 2013 by aggregated major security type and length of time in a continuous unrealized loss position (dollars in thousands): Less than 12 months 12 months or longer Total March 31, 2014 Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Obligations of U.S. Government and U.S. Government sponsored enterprises $ 29 $ $ Mortgage-backed securities, residential - - Obligations of states and political subdivisions 35 - - 35 Corporate bonds and notes 6 - - 6 SBA loan pools 3 - - 3 Corporate stocks - - 2 2 2 2 Total temporarily impaired securities $ 31 $ $ Less than 12 months 12 months or longer Total December 31, 2013 Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Obligations of U.S. Government and U.S. Government sponsored enterprises $ 39 $ $ Mortgage-backed securities, residential - - Obligations of states and political subdivisions 22 - - 22 Corporate bonds and notes 9 - - 9 Corporate stocks - - 2 2 2 2 Total temporarily impaired securities $ 41 $ $ 11 Other-Than-Temporary Impairment As of March 31, 2014, the majority of the Corporation’s unrealized losses in the investment securities portfolio related to obligations of U.S. Government and U.S. Government sponsored enterprises and mortgage-backed securities.Because the decline in fair value is attributable to changes in interest rates and not credit quality, and because the Corporation does not have the intent to sell these securities and it is not likely that it will be required to sell these securities before their anticipated recovery, the Corporation does not consider these securities to be other-than-temporarily impaired at March 31, 2014. During the first quarter of 2014, the Corporation received notice that one CDO consisting of a pool of trust preferred securities was liquidated and recorded $0.5 million in other operating income during the first quarter of 2014.The Corporation does not own any other CDO’s in its investment securities portfolio. The tables below present a roll forward of the cumulative credit losses recognized in earnings for the three-month periods ending March 31, 2014 and 2013 (dollars in thousands): Beginning balance, January 1, $ $ Amounts related to credit loss for which an other-than-temporary impairment was not previously recognized - - Additions/Subtractions: Amounts realized for securities sold during the period - - Amounts related to securities for which the company intends to sell or that it will be more likely than not that the company will be required to sell prior to recovery of amortized cost basis - - Reductions for increase in cash flows expected to be collected that are recognized over the remaining life of the security - - Reductions for previous credit losses realized in securities liquidated during the period ) - Increases to the amount related to the credit loss for which other-than-temporary impairment was previously recognized - - Ending balance, March 31, $ - $ NOTE 4LOANS AND ALLOWANCE FOR LOAN LOSSES The composition of the loan portfolio, net of deferred origination fees and cost, and unearned income is summarized as follows (dollars in thousands): March 31, 2014 December 31, 2013 Commercial and agricultural: Commercial and industrial $ $ Agricultural Commercial mortgages: Construction Commercial mortgages Residential mortgages Consumer loans: Credit cards Home equity lines and loans Indirect consumer loans Direct consumer loans Total loans, net of deferred origination fees and costs, and unearned income $ $ Interest receivable on loans Total recorded investment in loans $ $ The Corporation's concentrations of credit risk by loan type are reflected in the preceding table.The concentrations of credit risk with standby letters of credit, committed lines of credit and commitments to originate new loans generally follow the loan classifications in the table above. 12 The following tables present the activity in the allowance for loan losses by portfolio segment for the three-month periods ending March 31, 2014 and 2013 (dollars in thousands): Three Months Ended March 31, 2014 Allowance for loan losses Commercial and Agricultural Commercial Mortgages Residential Mortgages Consumer Loans Unallocated Total Beginning balance: $ - $ Charge Offs: ) ) (7 ) ) - ) Recoveries: 92 38 - - Net recoveries (charge offs) 37 (6 ) (7 ) ) - ) Provision ) 42 - Ending balance $ - $ Three Months Ended March 31, 2013 Allowance for loan losses Commercial and Agricultural Commercial Mortgages Residential Mortgages Consumer Loans Unallocated Total Beginning balance: $ 26 $ Charge Offs: ) - ) ) - ) Recoveries: 9 - 68 - Net recoveries (charge-offs) 9 ) ) - ) Provision 35 25 Ending balance $ - $ The following tables present the balance in the allowance for loan losses and the recorded investment in loans by portfolio segment and based on impairment method as of March 31, 2014 and December 31, 2013 (dollars in thousands): March 31, 2014 Allowance for loan losses Commercialand Agricultural Commercial Mortgages Residential Mortgages Consumer Loans Unallocated Total Ending allowance balance attributable to loans: Individually evaluated for impairment $ $ $ - $ 3 $ - $ Collectively evaluated for impairment - Loans acquired with deteriorated credit quality - 12 - - Total ending allowance balance $ - $ December 31, 2013 Allowance for loan losses Commercialand Agricultural Commercial Mortgages Residential Mortgages Consumer Loans Unallocated Total Ending allowance balance attributable to loans: Individually evaluated for impairment $ $ $ - $ 4 $ - $ Collectively evaluated for impairment - Loans acquired with deteriorated credit quality - 20 - - Total ending allowance balance $ - $ 13 March 31, 2014 Loans: Commercial and Agricultural Commercial Mortgages Residential Mortgages Consumer Loans Total Loans individually evaluated for impairment $ 1, Loans collectively evaluated forimpairment Loans acquired with deteriorated credit quality - Total ending loans balance $ December 31, 2013 Loans: Commercial and Agricultural Commercial Mortgages Residential Mortgages Consumer Loans Total Loans individually evaluated for impairment $ Loans collectively evaluated forimpairment Loans acquired with deteriorated credit quality - Total ending loans balance $ 14 The following tables present loans individually evaluated for impairment recognized by class of loans as of March 31, 2014 and December 31, 2013, the average recorded investment and interest income recognized by class of loans as of the three-month periods ended March 31, 2014 and 2013 (dollars in thousands): March 31, 2014 December 31, 2013 With no related allowance recorded: Unpaid Principal Balance Recorded Investment Allowance for Loan Losses Allocated Unpaid Principal Balance Recorded Investment Allowance for Loan Losses Allocated Commercial and agricultural: Commercial and industrial $ $ $ - $ $ $ - Commercial mortgages: Construction - - Commercial mortgages other - - Residential mortgages - - Consumer loans: Home equity lines and loans 69 71 - 71 73 - With an allowance recorded: Commercial and agricultural: Commercial and industrial Commercial mortgages: Commercial mortgages other Consumer loans: Home equity lines and loans 57 58 3 58 58 4 Total $ Three Months Ended March 31, 2014 Three Months Ended March 31, 2013 With no related allowance recorded: Average Recorded Investment Interest Income Recognized (1) Average Recorded Investment Interest Income Recognized (1) Commercial and agricultural: Commercial and industrial $ $ 14 $ $ 17 Commercial mortgages: Construction 25 - Commercial mortgages other 63 53 Residential mortgages - - Consumer loans: Home equity lines & loans 72 1 23 - With an allowance recorded: Commercial and agricultural: Commercial and industrial - - Commercial mortgages: Commercial mortgages other - - Consumer loans: Home equity lines and loans 58 1 29 - Direct consumer loans - - 8 - Total $ 70 Cash basis interest income approximates interest income recognized. 15 The following tables present the recorded investment in past due and non-accrual status by class of loans as of March 31, 2014 and December 31, 2013 (dollars in thousands): March 31, 2014 Current 30-89 Days Past Due 90 Days or more Past Due and accruing Loans acquired with deteriorated credit quality Non-Accrual (1) Total Commercial and agricultural: Commercial and industrial $ $ $ - $ $ $ Agricultural - Commercial mortgages: Construction - Commercial mortgages others - Residential mortgages - Consumer loans: Credit cards 8 7 - - Home equity lines and loans - - Indirect consumer loans - - Direct consumer loans 49 - - 11 Total $ (1)Includes all loans on non-accrual status regardless of the number of days such loans were delinquent as of March 31, 2014. December 31, 2013 Current 30-89 Days Past Due 90 Days or more Past Due and accruing Loans acquired with deteriorated credit quality Non-Accrual (1) Total Commercial and agricultural: Commercial and industrial $ $ 29 $ - $ $ $ Agricultural - Commercial mortgages: Construction - Commercial mortgages other - Residential mortgages - ` Consumer loans: Credit cards 9 19 - - Home equity lines and loans - - Indirect consumer loans - - Direct consumer loans 50 - - 45 Total $ (1)Includes all loans on non-accrual status regardless of the number of days such loans were delinquent as of December 31, 2013. 16 Troubled Debt Restructurings: As of March 31, 2014 and December 31, 2013, the Corporation has a recorded investment in troubled debt restructurings of$7.3 million and $7.9 million, respectively.There were specific reserves of $0.2 million and $0.3 million allocated for troubled debt restructurings at March 31, 2014 and December 31, 2013, respectively.As of March 31, 2014, troubled debt restructurings totaling $6.5 million were accruing interest under the modified terms and $0.8 million were on non-accrual status.As of December 31, 2013, troubled debt restructurings totaling $6.8 million were accruing interest under the modified terms and $1.1 million were on non-accrual status.The Corporation has not committed to lend additional amounts as of March 31, 2014 to customers with outstanding loans that are classified as troubled debt restructurings.The Corporation had committed additional amounts totaling up to $0.2 million as of December 31, 2013 to customers with outstanding loans that are classified as troubled debt restructurings. During the three months ended March 31, 2014 and 2013, the terms of certain loans were modified as troubled debt restructurings. The modification of the terms of such loans included one or a combination of the following: reduced scheduled payments for greater than three months or an extension of the maturity date at a stated rate of interest lower than the current market rate for new debt with similar risk. The following table presents loans by class modified as troubled debt restructurings that occurred during the three months ended March 31, 2014 and March 31, 2013 (dollars in thousands): March 31, 2014 Number of Loans Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Troubled debt restructurings: Commercial and agricultural: Commercial and industrial 1 $ $ Commercial mortgages: Commercial mortgages 2 Total 3 $ $ March 31, 2013 Troubled debt restructurings: Commercial and agricultural: Commercial and industrial 2 $ $ Consumer loans: Home equity lines and loans 2 $ Total 4 $ $ The troubled debt restructurings described above did not increase the allowance for loan losses and resulted in less than $0.1 million incharge offs during the three months ended March 31, 2014.The troubled debt restructurings described above increased the allowance for loan losses by less than $0.1 million and resulted in no charge offs during the three months ended March 31, 2013. There were no payment defaults on any loans previously modified as troubled debt restructurings during the three months ending March 31, 2014 or March 31, 2013, within twelve months following the modification.A loan is considered to be in payment default once it is 90 days contractually past due under the modified terms. 17 Credit Quality Indicators The Corporation establishes a risk rating at origination for all commercial loans.The main factors considered in assigning risk ratings include, but are not limited to: historic and future debt service coverage, collateral position, operating performance, liquidity, leverage, payment history, management ability, and the customer’s industry.Commercial relationship managers monitor all loans in their respective portfolios for any changes in the borrower’s ability to service their debt and affirm the risk ratings for the loans at least annually. For the retail loans, which include lines of credit, installment, mortgage, and home equity loans, once a loan is properly approved and closed, the Corporation evaluates credit quality based upon loan repayment. The Corporation uses the risk rating system to identify criticized and classified loans. Commercial relationships within the criticized and classified risk ratings are analyzed quarterly.The Corporation uses the following definitions for criticized and classified loans (which are consistent with regulatory guidelines): Special Mention – Loans classified as special mention have a potential weakness that deserves management’s close attention.If left uncorrected, these potential weaknesses may result in deterioration of the repayment prospects for the loan or the institution’s credit position at some future date. Substandard – Loans classified as substandard are inadequately protected by the current net worth and paying capability of the obligor or of the collateral pledged, if any.Loans so classified have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt.They are characterized by the distinct possibility that the institution will sustain some loss if the deficiencies are not corrected. Doubtful – Loans classified as doubtful have all the weaknesses inherent in those classified as substandard, with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions, and values, highly questionable and improbable. Loans not meeting the criteria above that are analyzed individually as part of the above described process are considered to be pass rated loans.Loans listed as not rated are included in groups of homogeneous loans.Based on the analyses performed as of March 31, 2014 and December 31, 2013, the risk category of the recorded investment of loans by class of loans is as follows (dollars in thousands): March 31, 2014 Not Rated Pass Loans acquired with deteriorated credit quality Special Mention Substandard Doubtful Commercial and agricultural: Commercial and industrial $ - $ Agricultural - Commercial mortgages: Construction - - Commercial mortgages other - 60 Residential mortgages - - - Consumer loans: Credit cards - Home equity lines and loans - Indirect consumer loans - Direct consumer loans - - - 11 - Total $ 18 December 31, 2013 Not Rated Pass Loans acquired with deteriorated credit quality Special Mention Substandard Doubtful Commercial and agricultural: Commercial and industrial $ - $ Agricultural - Commercial mortgages: Construction - - Commercial mortgages other - - Residential mortgages - - - Consumer loans Credit cards - Home equity lines and loans - Indirect consumer loans - Direct consumer loans - - - 45 - Total $ The Corporation considers the performance of the loan portfolio and its impact on the allowance for loan losses. For residential and consumer loan classes, the Corporation also evaluates credit quality based on the aging status of the loan, which was previously presented, and by payment activity.The following table presents the recorded investment in residential and consumer loans based on payment activity as of March 31, 2014 and December 31, 2013 (dollars in thousands): March 31, 2014 Consumer Loans Residential Mortgages Credit Card Home Equity Lines and Loans Indirect Consumer Loans Other Direct Consumer Loans Performing $ Non-Performing 7 11 Total $ December 31, 2013 Consumer Loans Residential Mortgages Credit Card Home Equity Lines and Loans Indirect Consumer Loans Other Direct Consumer Loans Performing $ Non-Performing 19 45 $ At the time of the merger with Fort Orange Financial Corp., the Corporation identified certain loans with evidence of deteriorated credit quality, and the probability that the Corporation would be unable to collect all contractually required payments from the borrower.These loans are classified as PCI loans.The Corporation adjusted its estimates of future expected losses, cash flows, and renewal assumptions on the PCI loans during the current year.These adjustments were made for changes in expected cash flows due to loans refinanced beyond original maturity dates, impairments recognized subsequent to the acquisition, advances made for taxes or insurance to protect collateral held and payments received in excess of amounts originally expected. 19 The table below summarizes the changes in total contractually required principal and interest cash payments, management’s estimate of expected total cash payments and carrying value of the PCI loans from January 1, 2014 to March 31, 2014 (dollars in thousands): Balance at December 31, 2013 Income Accretion All Other Adjustments Balance at March 31, Contractually required principal and interest $ $ - $ ) $ Contractual cash flows not expected to be collected (nonaccretable discount) ) - ) Cash flows expected to be collected - ) Interest component of expected cash flows (accretable yield) Fair value of loans acquired with deteriorating credit quality $ $ $ ) $ NOTE 5FAIR VALUE Fair value is the exchange price that would be received for an asset or paid to transfer a liability in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.There are three levels of inputs that may be used to measure fair value: Level 1: Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level 2: Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3: Significant unobservable inputs that reflect a reporting entity's own assumptions about the assumptions that market participants would use in pricing an asset or liability. The Corporation used the following methods and significant assumptions to estimate fair value: Investment Securities:The fair values of securities available for sale are usually determined by obtaining quoted prices on nationally recognized securities exchanges (Level 1 inputs), or matrix pricing, which is a mathematical technique widely used to value debt securities without relying exclusively on quoted prices for the specific securities but rather by relying on the securities' relationship to other benchmark quoted securities (Level 2 inputs). Trading Assets:Securities that are held to fund a deferred compensation plan are recorded at fair value with changes in fair value included in earnings.The fair values of trading assets are determined by quoted market prices (Level 1 inputs). Impaired Loans:At the time a loan is considered impaired, it is valued at the lower of cost or fair value.Impaired loans carried at fair value have been partially charged-off or receive specific allocations as part of the allowance for loan loss accounting.For collateral dependent loans, fair value is commonly based on real estate appraisals.These appraisals may utilize a single valuation approach or a combination of approaches including comparable sales and the income approach.Adjustments are routinely made in the appraisal process by independent appraisers to adjust for differences between the comparable sales and income data available.Such adjustments are usually significant and typically result in a Level 3 classification of the inputs for determining fair value.Non-real estate collateral may be valued using an appraisal, net book value per the borrower’s financial statements, or aging reports, adjusted or discounted based on management’s historical knowledge, changes in market conditions from the time of the valuation, and management’s expertise and knowledge of the client and client’s business, typically resulting in a Level 3 fair value classification.Impaired loans are evaluated on a quarterly basis for additional impairment and adjusted accordingly. Other Real Estate Owned:Assets acquired through or instead of loan foreclosures are initially recorded at fair value less costs to sell when acquired, establishing a new cost basis.These assets are subsequently accounted for at lower of cost or fair value less estimated costs to sell.Fair value is commonly based on recent real estate appraisals. These appraisals may utilize a single valuation approach or a combination of approaches including comparable sales and the income approach. Adjustments are routinely made in the appraisal process by independent appraisers to adjust for differences between the comparable sales and income data available. Such adjustments are usually significant and typically result in a Level 3 classification of the inputs for determining fair value. 20 Appraisals for both collateral-dependent impaired loans and other real estate owned (“OREO”) are performed by certified general appraisers (for commercial properties) or certified residential appraisers (for residential properties) whose qualifications and licenses have been reviewed and verified by the Corporation.Once received, appraisals are reviewed for reasonableness of assumptions, approaches utilized, Uniform Standards of Professional Appraisal Practice and other regulatory compliance, as well as the overall resulting fair value in comparison with independent data sources such as recent market data or industry-wide statistics.Appraisals are generally completed within the previous 12-month period prior to a property being placed into OREO.On impaired loans, appraisal values are adjusted based on the age of the appraisal, the position of the lien, the type of the property and its condition. Assets and liabilities measured at fair value on a recurring basis are summarized below (dollars in thousands): Fair Value Measurement at March 31, 2014 Using Financial Assets: Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Obligations of U.S. Government and U.S. Government sponsored enterprises $ - Mortgage-backed securities, residential - - Collateralized mortgage obligations - - Obligations of states and political subdivisions - - Corporate bonds and notes - - SBA loan pools - - Trust Preferred securities - - Corporate stocks - Total available for sale securities $ - Trading assets $ $ $ - $ - Fair Value Measurement at December 31, 2013 Using Financial Assets: Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Obligations of U.S. Government and U.S. Government sponsored enterprises $ - Mortgage-backed securities, residential - - Collateralized mortgage obligations - - Obligations of states and political subdivisions - - Corporate bonds and notes - - SBA loan pools - - Trust Preferred securities - - Corporate stocks - Total available for sale securities $ - Trading assets $ $ $ - $ - There were no transfers between Level 1 and Level 2 during the three-month period ending March 31, 2014 or the year ending December, 31, 2013. 21 Assets and liabilities measured at fair value on a non-recurring basis are summarized below (dollars in thousands): Fair Value Measurement at March 31, 2014 Using Financial Assets: Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Impaired Loans: Commercial and agricultural: Commercial and industrial $ $ - $ - $ Commercial mortgages: Other - - Consumer loans: Home equity lines and loans 54 - - 54 Total Impaired Loans $ $ - $ - $ Other real estate owned: Commercial mortgages: Commercial mortgages other $ $ - $ - $ Consumer loans: Home equity lines and loans 65 - - 65 Total Other Real Estate Owned, net $ $ - $ - $ Fair Value Measurement at December 31, 2013 Using Financial Assets: Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Impaired Loans: Commercial and agricultural: Commercial and industrial $ $ - $ - $ Commercial mortgages: Commercial mortgages other - - Consumer loans: Home equity lines and loans 54 - - 54 Total Impaired Loans $ $ - $ - $ Other real estate owned: Commercial and agricultural: Commercial and industrial $ $ - $ - $ Commercial mortgages: Commercial mortgages other - - Residential mortgages - - Consumer loans: Home equity lines and loans 65 - - 65 Total Other Real Estate Owned, net $ $ - $ - $ 22 The following table presents information related to Level 3 non-recurring fair value measurement at March 31, 2014 and December 31, 2013 (dollars in thousands): Description Fair Value at March 31, 2014 Technique Unobservable Inputs Impaired loans $ Third party appraisals 1 Management discount based on underlying collateral characteristics and market conditions Other real estate owned $ Third party appraisals 1 Estimated holdingperiod 2 Estimated closing costs Description Fair Value at December 31, 2013 Technique Unobservable Inputs Impaired loans $ Third party appraisals 1 Management discount based on underlying collateral characteristics and market conditions Other real estate owned $ Third party appraisals 1 Estimated holdingperiod 2 Estimated closing costs Impaired loans, which are measured for impairment using the fair value of the collateral for collateral dependent loans, had a principal balance of $1.6 million with a valuation allowance of $0.7 millionas of March 31, 2014, resulting in $0.3 million decrease in the provision for loan losses for the three-month period ended March 31, 2014.Impaired loans had a principal balance of $2.0 million, with a valuation allowance of $1.0 million as of December 31, 2013, resulting in an increase of $0.9 million in the provision for loan losses for the year ending December 31, 2013. OREO, which is measured by the lower of cost or fair value less costs to sell, had a net carrying amount of $0.2 million with no valuation allowanceat March 31, 2014.There were no write downs for the three–month period ending March 31, 2014.OREO had a net carrying amount of $0.5 million at December 31, 2013.The net carrying amount reflects the outstanding balance of $0.7 million, net of a valuation allowance of $0.2 million, at December 31, 2013, which resulted in an immaterial write down for the year ending December 31, 2013. 23 The carrying amounts and estimated fair values of other financial instruments, at March 31, 2014 and December 31, 2013, are as follows (dollars in thousands): Fair Value Measurements at March 31, 2014 Using Financial assets: Carrying Amount Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Estimated Fair Value (1) Cash and due from financialinstitutions $ $ $ - $ - $ Interest-bearing deposits in otherfinancial institutions - - Trading assets - - Securities available for sale - Securities held to maturity - - FHLBNY and FRBNY stock - - - N/A Loans, net - - Loans held for sale 75 - 75 - 75 Accrued interest receivable Financial liabilities: Deposits: Demand, savings, and insured money market accounts $ $ $ - $ - $ Time deposits - - Securities sold under agreements to repurchase - - FHLBNY term advances - - Accrued interest payable 13 (1) Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument.These estimates are subjective in nature and involve uncertainties and matters of significant judgment and, therefore, cannot be determined with precision.Changes in assumptions could significantly affect the estimates. Fair Value Measurements at December 31, 2013 Using Financial assets: Carrying Amount Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Estimated Fair Value (1) Cash and due from financial institutions $ $ $ - $ - $ Interest-bearing deposits in other financial institutions - - Trading assets - - Securities available for sale - Securities held to maturity - - FHLBNY and FRBNY stock - - - N/A Loans, net - - Loans held for sale - - Accrued interest receivable Financial liabilities: Deposits: Demand, savings, and insured money market accounts $ $ $ - $ - $ Time deposits - - Securities sold under agreements to repurchase - - FHLBNY term advances - - Accrued interest payable 15 (1) Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and, therefore, cannot be determined with precision. Changes in assumptions could significantly affect the estimates. 24 The methods and assumptions used to estimate fair value are described as follows: Cash, Due From and Interest-Bearing Deposits in Other Financial Institutions For those short-term instruments that generally mature in 90 days or less, the carrying value approximates fair value of which non interest-bearing deposits are classified as Level 1 and interest-bearing deposits with the FHLBNY and FRBNY are classified as Level 1. FHLBNY and FRBNY Stock It is not practicable to determine the fair value of FHLBNY and FRBNY stock due to restrictions placed on its transferability. Loans Receivable For variable-rate loans that reprice frequently, fair values approximate carrying values.The fair values for other loans are estimated through discounted cash flow analysis using interest rates currently being offered for loans with similar terms and credit quality.Loans are classified as Level 3.The methods utilized to estimate the fair value of loans do not necessarily represent an exit price. Loans Held for Sale Certain mortgage loans are originated with the intent to sell.Loans held for sale are recorded at the lower of cost or fair value in the aggregate.Loans held for sale are classified as Level 2. Deposits The fair values disclosed for demand deposits, savings accounts and money market accounts are, by definition, equal to the amounts payable on demand at the reporting date (i.e., their carrying values) and classified as Level 1. The fair value of certificates of deposits is estimated using a discounted cash flow approach that applies interest rates currently being offered on certificates to a schedule of the weighted-average expected monthly maturities and classified as Level 2. Securities Sold Under Agreements to Repurchase These instruments bear both variable and fixed rates of interest.Therefore, the carrying value approximates fair value for the variable rate instruments and the fair value of fixed rate instruments is based on discounted cash flows to maturity.These are classified as Level 2. FHLBNY Term Advances These instruments bear a stated rate of interest to maturity and, therefore, the fair value is based on discounted cash flows to maturity and classified as Level 2. Commitments to Extend Credit The fair value of commitments to extend credit is based on fees currently charged to enter into similar agreements, the counter-party's credit standing and discounted cash flow analysis.The fair value of these commitments to extend credit approximates the recorded amounts of the related fees and is not material at March 31, 2014 and December 31, 2013. Accrued Interest Receivable and Payable For these short-term instruments, the carrying value approximates fair value resulting in a classification of Level 1, Level 2 or Level 3 depending upon the classification of the asset/liability they are associated with. 25 NOTE 6GOODWILL AND INTANGIBLE ASSETS The changes in goodwill included in the core banking segment during the periods ending March 31, 2014 and 2013 were as follows (dollars in thousands): Beginning of year $ $ Acquired goodwill - - Ending balance March 31, $ $ Acquired intangible assets were as follows at March 31, 2014 and December 31, 2013 (dollars in thousands): At March 31, 2014 At December 31, 2013 Balance Acquired Accumulated Amortization Balance Acquired Accumulated Amortization Core deposit intangibles $ Other customer relationship intangibles Total $ Aggregate amortization expense was $0.3 million and $0.2 million for the three-month periods ended March 31, 2014 and 2013, respectively. The remaining estimated aggregate amortization expense at March 31, 2014 is listed below (dollars in thousands): Year Estimated Expense $ 2019 and thereafter Total $ NOTE 7ACCUMULATED OTHER COMPREHENSIVE INCOME OR LOSS Accumulated other comprehensive income or loss represents the net unrealized holding gains or losses on securities available for sale and the funded status of the Corporation's defined benefit pension plan and other benefit plans, as of the consolidated balance sheet dates, net of the related tax effect. The following is a summary of the changes in accumulated other comprehensive income or loss by component, net of tax, for the periods indicated (dollars in thousands): Unrealized Gains and Losses on Securities Available for Sale Defined Benefit and Other Benefit Plans Total Balance at December 31, 2013 $ $ ) $ Other comprehensive income before Reclassification - Amounts reclassified from accumulated other comprehensive income - 88 88 Net current period other comprehensive loss 88 Balance at March 31, 2014 $ $ ) $ 26 Unrealized Gains and Losses on Securities Available for Sale Defined Benefit and Other Benefit Plans Total Balance at December 31, 2012 $ $ ) $ ) Other comprehensive income before Reclassification ) - ) Amounts reclassified from accumulated other comprehensive income - Net current period other comprehensive loss ) Balance at March 31, 2013 $ $ ) $ ) The following is the reclassification out of accumulated other comprehensive income for the periods indicated (dollars in thousands): Details about Accumulated Other Comprehensive Income Components Three Months Ended March 31, Affected Line Item in the Statement Where Net Income is Presented Unrealized gains and losses on securities available for sale: Reclassification adjustment for other-than- temporary gains (losses) realized in income $ - $ - Realized gains on securities available for sale - - Net gains on securities transactions Tax effect - - Income tax expense Net of tax - - Amortization of defined pension plan and other benefit plan items: Prior service costs (a) 22 21 Pension and other employee benefits Actuarial losses (a) ) ) Pension and other employee benefits Tax effect 55 Income tax expense Net of tax ) ) Total reclassification for the period, net of tax $ ) $ ) (a) These accumulated other comprehensive income components are included in the computation of net periodic pension and other benefit plan costs (see Note 9 for additional information). NOTE 8COMMITMENTS AND CONTINGENCIES The Corporation is a party to certain financial instruments with off-balance sheet risk such as commitments under standby letters of credit, unused portions of lines of credit, overdraft protection and commitments to fund new loans.In accordance with U.S. GAAP, these financial instruments are not recorded in the financial statements.The Corporation's policy is to record such instruments when funded.These transactions involve, to varying degrees, elements of credit, interest rate and liquidity risk.Such transactions are generally used by the Corporation to manage clients' requests for funding and other client needs. The Bank is a party in two legal proceedings involving its Wealth Management Group. In both proceedings, the Bank, as trustee pursuant to written trust instruments, has sought judicial settlement of trust accounts in the New York Surrogate’s Court for Chemung County. Individuals who are beneficiaries under the trusts have filed formal objections and/or demand letters with the Court in both of these accounting proceedings, objecting to the final settlement of the trust accounts. The objectants primarily assert that the Bank acted imprudently by failing to diversify the trusts’ investments and they claim $9.6 million and $24.1 million, consisting of damages and disallowed trustee’s commissions, plus unspecified legal fees in the respective proceedings. These proceedings are pending in the Surrogate’s Court. While the outcome of litigation is not predictable the Bank believes that the claims are without merit and is vigorously defending them.As of March 31, 2014, no amount has been accrued for potential losses related to these proceedings as a potential loss is not considered probable or reasonably estimable in the opinion of management. In the normal course of business, there are various outstanding claims and legal proceedings involving the Corporation or its subsidiaries.Except for the above matter, we believe that we are not a party to any pending legal, arbitration, or regulatory proceedings that could have a material adverse impact on our financial results or liquidity. 27 NOTE 9COMPONENTS OF QUARTERLY AND YEAR TO DATE NET PERIOD BENEFIT COSTS The components of net periodic expense for the Corporation’s pension and other benefit plans for the periods indicated are as follows (dollars in thousands): Three Months Ended (dollars in thousands) March 31, 2014 March 31, 2013 Qualified Pension Service cost, benefits earned during the period $ $ Interest cost on projected benefit obligation Expected return on plan assets (793 ) (727 ) Amortization of unrecognized transition obligation - - Amortization of unrecognized prior service cost 2 3 Amortization of unrecognized net loss Net periodic pension expense $
